EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Rothstein on 6/17/2021.
The application has been amended as follows: 
In claim 25, in line 8, replace “R is n-hexyl, or n-heptyl” with “ R is n-butyl, n-hexyl, n-heptyl, or n-tridecyl”.
In claim 25, in line 11, replace structural formula (V) 
    PNG
    media_image1.png
    174
    181
    media_image1.png
    Greyscale
 with

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
In claim 25, in line 12, replace “R is n-hexyl, or n-heptyl” with “ R’ is n-butyl, n-hexyl, n-heptyl, or n-tridecyl”.
In claim 25, in line 13, replace “when R is” with “when R’ is”.
In claim 25, in line 15, replace “when R is” with “when R’ is”.

In line 30, add “ n’ is an integer greater;” between “n is an integer greater than or equal to 1;” and “and”.
In line 31, replace “ m is an integer greater” with “ m’ is an integer greater”.
In claim 26, replace “incorporates” with “is derived from”
In claim 27, replace “incorporates” with “is derived from”
REASONS FOR ALLOWANCE
Claims 22-29 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 22, a composition comprising a saturated, hydrogenated cyclic homopolymer having the structural formula (III):

    PNG
    media_image3.png
    185
    167
    media_image3.png
    Greyscale
 where R is n-hexyl or n-heptyl. Claims 23-24 depend from claim 22 and therefore contain the limitations of claims 22.
The limitations that are the basis for the allowance appear in claim 25, a method of preparing a saturated cyclic polymer comprising hydrogenating an unsaturated cyclic polymer wherein the saturated cyclic polymer has the structural formula (III) or (V): 
    PNG
    media_image3.png
    185
    167
    media_image3.png
    Greyscale
 where R is n-hexyl or n-heptyl, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 where R’ is n-hexyl or n-heptyl.  Claims 26-29 depend from claim 25 and therefore contain the limitations of claims 25.

Close prior art includes Grubbs (US 2004/0132934) and Cope, Journal of the American Chemical Society, 5 Janurary 1952, Vol. 74, pp 179-183. Both Grubbs and Cope are present on the IDS of 2/18/2020.
Grubbs fails to teach the claimed saturated cyclic copolymer of claim 22 which is a saturated homopolymer having hexyl or heptyl groups. Grubbs fails to teach the process recited in claim 25. Grubbs fails to teach the claimed saturated cyclic copolymer of claim 25 where the ratio of acetylene to second alkyne monomer is about 15:85 and R is n-tetradecyl. Grubbs teaches cyclic polymers represented by the formula 
    PNG
    media_image4.png
    65
    76
    media_image4.png
    Greyscale
 where R6 includes C1-C20 alkyl groups and J is a hydrocarbylene (¶83-85) and the subsequent hydrogenation (¶94). This describes a structure having a single R group. Grubbs also teaches cyclic olefin reactants used to make cyclic polymers which include the reactant 
    PNG
    media_image5.png
    121
    124
    media_image5.png
    Greyscale
 where b is 1-10 and R6 
Cope teaches substituted cycloocatetraenes from substituted acetylenes (abstract). Cope fails to teach the substituents on the formed compounds are hexyl, heptyl or tridecyl groups, but rather are limited to methyl, phenyl, butyl, and propyl groups. Cope fails to teach cyclic polymers having greater than 4 repeat groups (eight ring carbon atoms), cyclooctatetraenes, while the claimed structures require at least 6 repeat groups (12 ring carbon atoms). Thus, the compounds and processes of Cope fall outside the scope of claims 22 and 25.
Because the limitations in the claims are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764